                   Case 1:15-cv-09242-RMB-KNF Document 304 Filed 01/22/21 Page 1 of 1
New York Office                                                                                Washington, D.C. Office
40 Rector Street, 5th Floor                                                                    700 14th Street, NW, Suite 600
New York, NY 10006-1738                                                                        Washington, D.C. 20005

T 212.965.2200                                                                                 T 202.682.1300
F 212.226.7592                                                                                 F 202.682.1312

www.naacpldf.org




                                                                           January 22, 2021

            VIA ECF

            The Honorable Richard M. Berman
            United States District Court
            Southern District of New York
            500 Pearl Street
            New York, NY 10007

                       Re:    Grottano, et al. v. City of N.Y., et al., 15 Civ. 9242 (RMB) (KNF)

            Dear Judge Berman:

                    We represent Plaintiffs in the above referenced case. We write to advise the Court that
            the Parties have agreed to request binding arbitration before The Honorable James C. Francis IV
            (Ret.) for three hours. The Parties have agreed to 50/50 cost splitting. If Judge Francis is
            unavailable, the Parties agree to respectfully request binding arbitration before Your Honor. We
            will provide a status update to the Court on or before February 5, 2021.

                                                                   Very truly yours,

                                                                   Raymond Audain
                                                                   Raymond Audain
